United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-45
Issued: March 26, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 17, 2013 appellant, through her attorney, filed a timely appeal from an
August 23, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established a recurrence of disability commencing May 5,
2011 causally related to her March 5, 2010 employment injury.
On appeal, appellant’s attorney contends that OWCP’s decision is contrary to fact and
law.

1

5 U.S.C. § 8101-8193.

FACTUAL HISTORY
This case has previously been before the Board. In a July 5, 2013 decision, the Board set
aside a January 30, 2013 OWCP decision denying reconsideration.2 The Board found that, while
the basis for OWCP’s January 30, 2013 decision was not clear, OWCP did not evaluate the
probative value of the evidence submitted or make findings on appellant’s claim for recurrence.
The Board further found that appellant had filed a March 29, 2012 request for reconsideration,
but OWCP had delayed a decision on this beyond 90 days, which had jeopardized her right for
review of the merits of the case by this Board. The Board remanded the case to OWCP to
conduct a merit review of her recurrence claim and to consider the evidence that had been
submitted with her request. The facts of the case as set forth in the Board’s prior decision are
incorporated herein by reference.
The relevant facts are as follows: on March 5, 2010 appellant, a 58-year-old tax
consultant, sustained a traumatic injury in the performance of duty while moving 70 laptops from
the basement, packing them three to a box and taking them to the mailroom. OWCP accepted
her claim for a temporary aggravation of preexisting lumbar spinal stenosis. Appellant stopped
work and received compensation for temporary total disability beginning April 25, 2010.
On October 18, 2010 appellant returned to work for four hours a day. On January 31,
2011 she increased her workday to five hours. On March 28, 2011 appellant accepted a full-time
limited-duty position as a stakeholder relationship tax consultant.
Appellant again stopped work on July 11, 2011. On July 29, 2011 she filed a recurrence
of disability and claim for compensation alleging a recurrence on May 5, 2011 that caused her to
stop work on July 11, 2011. Appellant explained that her back became more painful on May 4,
2011 while she was typing on her laptop. She got out of her seat several times that day to stand
up. Appellant took medication and tried heat and cold that evening, but she had a flare up the
following morning. She could not straighten up. Appellant stated: “My back was so painful I
had to call my daughter to take the bus to my job and drive my car to take me to my doctor
appointment.” She also stated: “I believe my condition is related to the original injury because
the sitting, reaching and repetitive getting up and down at work has aggravated my back.”
On May 10, 2011 Dr. Daryl J. Melzer, a Board-certified internist, diagnosed an
exacerbation of low back pain, degenerative disc disease and lumbar radiculopathy and took her
off work for two days.
On May 16, 2011 Dr. Dale E. Bauwens, an attending Board-certified orthopedic surgeon,
noted that appellant had a flare up of back and leg pain that caused her to miss several days of
work. He continued her on the limitations under which she was currently working. On May 23,
2011 Dr. Bauwens advised that appellant was off work that day due to back pain. He excused
her from work from June 21 to 22, 2011 with a diagnosis of low back pain and sciatica. On
June 13, 2011 Dr. Bauwens indicated that appellant had continued complaints of lumbar
radiculitis. He told her she should consider applying for medical retirement as he did not think
2

Docket No. 13-852 (issued July 5, 2013).

2

her symptoms were going to change. Dr. Bauwens indicated that he would continue her on
limitations.
On June 14, 2011 appellant notified the employing establishment that she applied for
disability retirement. She continued to work eight hours a day with intermittent time off for
illness, medical appointments and family medical leave.
On July 11, 2011 Dr. Bauwens stated: “[Appellant] tells me today [that] she can no
longer work. [She] explained that her pain and stress levels were so high, she was convinced
that she could not manage work and decided to apply for medical retirement.” Dr. Bauwens
described his findings on physical examination, including range of motion, diffuse lumbar
tenderness, left sciatic notch tenderness and positive straight leg raising. He found no
measurable motor, sensory or reflex deficit. Dr. Bauwens recommended medical retirement.
In an August 23, 2011 report, Dr. Bauwens discussed his findings on examination, which
were essentially the same as the last several months. Based on appellant’s chronic complaints of
low back pain, her inability to deal with the pain and her inability to function in an effective
manner with her current symptoms, he indicated that she should seek medical retirement.
Dr. Bauwens continued to provide intermittent treatment, noting appellant’s condition was
unchanged.
By decision dated September 1, 2011, OWCP denied appellant’s recurrence claim. It
found that the evidence did not establish that the claimed recurrence of disability resulted from
the accepted work injury or that her accepted work injury materially changed or worsened and
rendered her totally disabled from her limited-duty job effective October 18, 2010. Appellant’s
entitlement to medical treatment remained unaffected.
Appellant requested a telephonic hearing before an OWCP hearing representative. On
October 18, 2011 Dr. Bauwens stated that appellant remained disabled from her work based on
the chronicity of her back problems and failure to respond to any other treatment. He continued
to provide impressions of chronic low back pain.
During the December 22, 2011 hearing, appellant testified that she became unable to
work in July 2011 due to sitting stating: “When I was working the four or five hours I never felt
comfortable. But when I started working the eight hours the sitting became really bad for me.”
She noted that she had undergone a cervical fusion in 2001 and an L4-5 laminectomy in 2003.
On January 4, 2012 Dr. Bauwens related appellant’s March 5, 2010 history of injury and
medical treatment. He noted that diagnostic testing in 2010 confirmed degenerative disc disease,
facet arthropathy and foraminal encroachment at L4-5 and L5-S1. Dr. Bauwens stated that
appellant continued to have chronic pain, radicular symptoms and numbness and tingling. It was
his opinion that she had preexisting asymptomatic degenerative changes in her lumbar spine that
became symptomatic in March 2010 when lifting computers at work. Other medical reports for
continued treatment by Dr. Bauwens discussed appellant’s continued condition and treatment.
They did not discuss disability subsequent to July 11, 2011.
In a February 14, 2011 report, Dr. Steven J. Donatello, a Board-certified pain
management specialist, noted the history of injury and appellant’s medical course. Examination
3

findings were noted and diagnosis of lumbago, lumbosacral disc degeneration, sciatica and brief
depressive reaction was provided.
By decision dated February 29, 2012, the hearing representative affirmed the
September 1, 2011 decision. She noted that the full-time work appellant performed after
March 28, 2011 was within the medical limitations recommended by her treating physician. The
hearing representative further noted that none of Dr. Bauwens’ reports provided objective
findings to support a worsening of appellant’s accepted condition or an increase in her disability
for work. When appellant told him that she was no longer able to work because her pain and
stress levels were too high, his findings on examination were essentially the same as his prior
findings. The hearing representative reviewed the medical evidence, including Dr. Bauwens
January 4, 2012 report and a February 14, 2011 report from Dr. Donatello. She found that
appellant had not submitted sufficient medical evidence to support that her disability from work
after July 11, 2011 was causally related to and necessitated by the March 5, 2010 work injury.
On March 21, 2012 Dr. Bauwens advised that appellant was not fit for work due to her
back and leg pain.
On April 2, 2012 OWCP received appellant’s reconsideration. Appellant submitted a
copy of Dr. Bauwens January 4, 2012 report. Her representative argued that, based on this new
evidence, OWCP’s decision should be vacated.
OWCP also received a copy of Dr. Donatello February 14, 2011 report as well as
additional treatment notes from Dr. Bauwens. In an August 15, 2012 report, Dr. Bauwens stated
that there has been no significant change in his recommendations. He opined that appellant
remained impaired from her regular work activities.
Appellant took disability retirement effective April 7, 2012.
Following the Board’s decision, OWCP acknowledged appellant’s reconsideration
request of March 29, 2012 along with all the medical evidence received. This included
numerous reports from Dr. Bauwens, which noted her continued treatment of her work-related
condition. It additionally acknowledged an October 9, 2012 operative report pertaining to hallux
rigidus, right first metatarsophalangeal, a September 27, 2012 report of work status, an April 10,
2012 Form SF-40 and a March 30, 2012 letter from the Office of Personnel Management.
By decision dated August 23, 2013, OWCP denied appellant’s reconsideration request. It
found that the evidence was insufficient to establish that she sustained a recurrence of disability
or a material worsening of her condition on or about May 5, 2011 as a result of her March 5,
2010 work injury.
LEGAL PRECEDENT
OWCP’s regulations define the term recurrence of disability as follows:
“Recurrence of disability means an inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition, which
had resulted from a previous injury or illness without an intervening injury or new
4

exposure to the work environment that caused the illness. This term also means
an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her
work-related injury or illness is withdrawn … or when the physical requirements
of such an assignment are altered so that they exceed his or her established
physical limitations.”3
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show either a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty requirements.4 To establish a change in the
nature and extent of the injury-related condition, there must be probative medical evidence of
record. The evidence must include a medical opinion, based on a complete and accurate factual
and medical history and supported by sound medical reasoning, that the disabling condition is
causally related to employment factors.5
ANALYSIS
OWCP accepted that appellant sustained temporary aggravation of preexisting spinal
stenosis in the lumbar region on March 5, 2010. Appellant was off work and eventually returned
to work part time with restrictions. Her work hours gradually increased until she was working
full time, eight hours a day with restrictions on or after March 28, 2011. Appellant continued to
work full-time modified duty until July 11, 2011, when she stopped work. She filed a claim for
medical retirement as well as a claim for recurrence of disability from May 5, 2011. Appellant
must demonstrate either that her condition has changed such that she could not perform the
activities required by her modified job or that the requirements of the modified job changed.
The Board finds that the record contains no evidence that the modified job requirements
were changed or withdrawn. The evidence does support that the work appellant performed from
March 28, 2011 was within the medical limitations recommended by Dr. Bauwens. She worked
in the position from March 28, 2011 until she stopped work on July 11, 2011 due to her own
belief that she could no longer perform the position because her pain and stress levels were too
high. Prior to stopping work, appellant saw Dr. Bauwens on June 13, 2011. This report noted
that she had continued complaints of lumbar radiculitis and her symptoms were unchanged.
While Dr. Bauwens thought appellant should consider applying for medical retirement, he stated
that she could continue on limitations. In his July 11, 2011 report, he noted that she told that him
she could no longer work because of her pain and stress levels. While Dr. Bauwens
3

20 C.F.R. § 10.5(x).

4

Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard, 45 ECAB 646 (1994); Terry R. Hedman, 38 ECAB
222 (1986).
5

Maurissa Mack, 50 ECAB 498 (1999).

5

recommended medical retirement, he provided no opinion that appellant could no longer perform
the modified job or that her condition had changed.
The Board further finds that the medical record lacks a well-reasoned narrative from
appellant’s physicians relating her claimed recurrent disability to her accepted employment
injury. There is no evidence that appellant incurred a material worsening of her condition as a
result of the alleged recurrence of disability on or about May 5, 2011. As noted, Dr. Bauwens
reported on June 13, 2011 that her symptoms were unchanged and that she could continue on
limitations. In his July 11, 2011 report, Dr. Bauwens stated that appellant advised him that she
could no longer work because of her pain and stress levels. His findings on examination were
essentially the same as in prior examinations. While Dr. Bauwen’s opined in this report, as well
as in other reports, that appellant should medically retire, he merely noted that she felt she was
unable to work because of her pain. He continued to advise her condition of chronic lower back
pain and chronic lumbar radiculitis was unchanged.
When a physician’s statements regarding an employee’s ability to work consist only of
repetition of the employee’s complaints that he or she hurt too much to work, without objective
findings of disability being shown, the physician has not presented a probative medical opinion
on the issue of disability or a basis for payment of compensation.6 In his January 4, 2012 report,
Dr. Bauwens stated that appellant continued to have chronic pain, radicular symptoms and
numbness and tingling. While his report supported that she suffered an aggravation of a
preexisting condition as a result of her work injury of March 5, 2010, he did not provide any
opinion as to whether she had incurred a material worsening of her condition as a result of the
alleged recurrence of disability on or about May 5, 2011. Additional evidence from
Dr. Bauwens noted appellant’s treatment, but showed no evidence of disability or an increase in
severity of the accepted condition. While he opined that she remained impaired from her regular
work activities in his August 15, 2012 report, he failed to provide any objective evidence to
support disability from performing the modified position or to support a material worsening of
appellant’s accepted condition. Dr. Bauwens specifically stated that there has been no
significant change in his recommendations. Dr. Donatello’s February 14, 2011 report provides
several diagnoses, but fails to confirm or discuss whether appellant experienced an increase in
severity of the accepted condition. His report, as well as the October 9, 2012 surgical report,
also discuss conditions that are not accepted as work related. Thus there is no evidence of record
to support a worsening of appellant’s back condition to support total disability or any objective
findings on examination to support a worsening of her back condition on or about May 5, 2011
causally related to her March 5, 2010 work injury, which would prevent her from working in the
March 28, 2011 modified position.
On appeal, counsel argues that OWCP’s decision is contrary to fact and law. However, it
is not enough that appellant believes that her pain and discomfort prevent her from performing
her modified job. The medical opinion evidence must soundly explain how a work stoppage for
which she seeks compensation was a result of an objective change in the nature and extent of her
accepted condition. As noted, the medical evidence of record does not support that appellant
sustained a material worsening of her condition on or about May 5, 2011 as a result of her
6

G.T., 59 ECAB 447 (2008).

6

March 5, 2010 work injury or that the modified job requirements were changed or withdrawn.
As such, there is no merit to counsel’s argument.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that she
sustained a recurrence of disability causally related to her accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the August 23, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 26, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

